CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-146604) of Berkshire Hills Bancorp, Inc. of our report dated June 25, 2013 relating to the financial statements of the Berkshire Bank 401(k) Plan for the years ended December 31, 2012 and 2011, which appears in this Form 11-K. /s/ PricewaterhouseCoopers LLP June 25, 2013 PricewaterhouseCoopers LLP, 125 High Street, Boston, MA 02110 T: (617)530 5000, F: 617)530 5001, www.pwc.com/us
